Citation Nr: 0209476	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  98-10 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran is entitled to service connection for 
residuals of an injury to the cervical, thoracic and lumbar 
spines, to include headaches.


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to 
November 1976.  She also served on active duty for training 
from May 26, 1987, to June 9, 1987, with the Louisiana Air 
National Guard.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from May 1998 rating decisions issued by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a cervical spine injury and denied service 
connection for residuals of a back injury to include 
headaches, thoracic and lumbar spines.  The Board remanded 
this appeal for further development in May 1999 and December 
2000.  The additional development requested is now complete 
and the appeal is again before the Board for adjudication.

A hearing was held before the undersigned Member of the Board 
in February 1999.  A transcript of the February 1999 hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of her claim have 
been addressed.

2.  In late May 1987, the veteran slipped and fell on a 
concrete floor, resulting in cervical spine spasms and to 
early degenerative changes of the cervical spine being 
discovered.

3.  The veteran's lumbar and thoracic spines are currently 
normal.

4.  The veteran currently suffers from cervical degenerative 
disc disease and receives medical treatment for frequent 
headaches.

5.  The veteran's headaches are a result of her 1987 fall 
while on active duty for training.

6.  The veteran's current manifestation of cervical 
degenerative disc disease worsened due to her 1987 fall while 
on active duty for training.


CONCLUSIONS OF LAW

1.  Residuals of an injury to the thoracic and lumbar spines 
were not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 101, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2001).

2.  Residuals of an injury to the veteran's cervical spine, 
or degenerative disc disease and to include headaches, were 
aggravated by active duty.  38 U.S.C.A. §§ 101, 1131, 1153, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 3.102, 
3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folders.  The Board finds that the RO 
advised the veteran of the evidence necessary to support her 
claim.  She was specifically notified by letter in December 
2000 of the evidence need to substantiate her claim and that 
while VA would make all reasonable efforts to obtain evidence 
on her behalf, that ultimate responsibility remained with her 
to provide the evidence.  She was also notified of laws and 
regulations pertinent to her claim by means of rating 
decisions, Statement of the Cases (SOC), Board Remand 
decisions, and Supplemental SOC (SSOC).  

Neither the veteran nor her representative has indicated the 
existence of any pertinent evidence that has not already been 
obtained or requested.  The RO has made all reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all evidence identified 
by the veteran relative to this claim has been obtained and 
associated with the claims folder.  Her service medical 
records, VA treatment records, private physician treatment 
records, VA examination reports, and a transcript of the 
February 1999 hearing have been associated with her claims 
folder.  There is more than sufficient evidence of record to 
decide this claim properly and fairly.  Therefore, it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990), Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Service Connection Claim

The veteran claims that her current complaints of headaches, 
back pain, and neck pain are attributable to a fall on a wet 
concrete floor while fulfilling her duties as a reservist for 
the Air National Guard in June 1987.  As such, she contends 
that service connection is warranted for her complaint of 
headaches, back pain, and neck pain.  The determination of 
the merits of her claim must be made as to whether the 
evidence supports her claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against her claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp.; 
2001); 38 C.F.R. § 3.303 (2001).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).

A pre-existing condition will be considered to have been 
aggravated by service when there is an increase in disability 
during service, unless the increase in disability is due to 
the natural progress of the condition; there is a presumption 
of aggravation (which may be rebutted by clear and 
unmistakable evidence) if the disability increased in 
severity during service, but such does not apply when there 
was no such increase.  38 U.S.C.A. § 1153 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.306 (2001).

The term, active military, naval, or air service, includes 
active duty and a period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred in or aggravated in 
line of duty.  See 38 U.S.C.A. § 101(22), (23), (24); 38 
C.F.R. § 3.6(a) (2001).  See generally Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  As in the instant case, 
active duty for training includes full-time duty performed by 
members of the National Guard of any State.  See 38 C.F.R. § 
3.6(c) (2001).

Factual Background

The veteran's service medical records reveal that on May 27, 
1987, the veteran fell at the mess hall, striking the back of 
her head and upper back on a cement floor.  The May 1987 
service medical record reflects that the veteran was referred 
to the Meadowcrest Emergency Room for X-rays and further 
evaluation to rule-out a cervical spine or whiplash-type 
injury.  A May 28, 1987, service medical record reflects a 
diagnosis of "cervical spasms" while a May 29, 1987, 
service medical record reflects an assessment of "cervical 
spasms, resolving".

A May 27, 1987, X-ray report from Meadowcrest Hospital 
reflects impressions of a normal lumbar spine, limitation of 
motion and early degenerative changes in the cervical spine, 
no significant abnormalities demonstrated on the dorsal 
(thoracic) spine, and no evidence of acute traumatic lesion 
to the skull.  In regards to the cervical spine, the May 1987 
X-ray report indicates that while the disc spaces were 
maintained, there was marginal lipping suggested of the 
inferior margins of C5 and C6 and that small bone ossicles 
were noted inferior to the transverse arch of C1.  Another 
Meadowcrest Hospital medical record reflects an impression of 
cervical strain and low back pain and that the veteran was to 
apply ice to her head, warm compresses to her neck and back, 
and maintain strict bedrest.

A June 1, 1987, service medical record reflects that the 
veteran's cervical spine was tender to palpitation.  A June 
1, 1987, SIQ Notice indicates that the veteran was medically 
recommended to be placed sick-in-quarters until June 3, 1987, 
at which time she was to return to the clinic.  A June 3, 
1987, service medical record reflects an assessment of 
"cervical spasms-not improving".

A June 1987 Physical Therapy Progress Note indicates a 
diagnosis of cervical disc disease.  A June 1987 consultation 
report reflects that the examiner stated that the veteran's 
degenerative cervical disc disease was aggravated by her fall 
and that it was not felt that she had a ruptured disc.

A September 1997 service medical record reflects that the 
veteran indicated dizziness and pain radiation up and down 
her neck and that the pain had been occurring off and on over 
the past four years; the veteran also indicated that she felt 
her pain may be related to her 1987 fall.  The September 1997 
service medical record reflects that since the veteran was 
retiring from the Air National Guard that month, she should 
be referred to VA.

Lay Testimony

Numerous letters from friends and family have been submitted 
in support of the veteran's claim.  A March 1999 letter from 
a friend reflects that the veteran suffered for headaches for 
the ten yeas that the person had been a friend to the veteran 
and that she, the friend, would give the veteran over-the-
counter medications to aid with headaches.

A February 1999 letter from a different friend reflects that 
she, the friend, had previously worked with the veteran and 
that while she had not witnessed the 1987 fall, she knew that 
since that time the veteran had suffered from severe aches 
and pains to her head, upper back, and lower back due to the 
fall.  A February 1999 letter from the veteran's eldest 
sister indicates that while the sister was not present at the 
time of the fall, she witnessed how the veteran suffered from 
severe aches and pains to her head, upper back, and lower 
back due to the fall.  A February 1999 letter from the 
veteran's mother reflects that while she was not present at 
the time of the fall, she witnessed how her daughter suffered 
from severe headaches and pain to her back due to the fall, 
and she gave her daughter over-the-counter medications.

A February 1999 letter from a friend of the veteran, who 
indicates that she served in the military with the veteran, 
reflects that while she was on base at the time, she did not 
witness the veteran's fall.  The February 1999 letter also 
reflects that the friend did witness that through the years 
the veteran suffered with aches and pain to her head, upper 
back, and lower back due to the fall.

The veteran's husband also submitted a letter in February 
1999 which reflects that while he did not witness the 
veteran's fall, he has seen how she has suffered with sever 
aches and pain to her head, upper back, and lower back due to 
the fall.  A February 1999 letter from the veteran's daughter 
indicates that while she did not see the 1987 fall, she can 
attest to that her mother suffers from severe aches and pains 
to her head, upper back, and lower back due to the fall.  The 
daughter also indicates in her letter that she often has had 
to give her mother over-the-counter medications for pain.

A hearing was held before the undersigned Member of the Board 
in February 1999.  The hearing transcript reflects that the 
veteran testified to the circumstances of 1987 fall while on 
active duty for training, that she still has problems with 
her back, her head aches, and that she is constantly taking 
over-the-counter medication for her head.  The transcript 
also reflects that the veteran indicated that she feels that 
her constant pain has possibly limited her employment 
opportunities.  The hearing transcript also reflects that the 
veteran testified that she worked for the same employer from 
1976 to 1997, at which time she resigned; the veteran 
indicated she left her employment because she suffered a lot 
with her head and that she had personal conflicts and was not 
promoted.

Lay testimony iterating personal knowledge and personal 
observations are competent to prove that the veteran 
exhibited certain symptoms at a particular point in time.  
Layno v. Brown, 7 Vet. App. 465, 469-70 (1994).  As such, the 
Board finds that the veteran's testimony during her February 
1999, March 1999 letter from a friend, and the February 1999 
letters from her mother and daughter are competent lay 
testimony to establish that the veteran takes over-the-
counter medications for pain.

The numerous letters submitted on the veteran's behalf, in 
essence, assert that the veteran suffers from current 
disabilities as a result of her 1987 fall.  The evidence of 
record does not  indicate that the veteran's family and 
friends possess the requisite medical knowledge or education 
to render probative opinions involving medical diagnoses or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, the Board must conclude that the 
assertions by her family and friends that the she has severe 
aches and pains as a result of her 1987 fall are not 
probative medical opinions to establish her service 
connection claim.  Additionally, the letters in question, 
except for the statements involving over-the-counter 
medications already discussed above, are too vague in nature 
to be material.  See Wray v. Brown, 7 Vet. App. 488, 492 
(1995) (material evidence is that which is relevant and 
probative of the issue at hand).  The letters in question all 
reflect generalized statements regarding severe aches and 
pains suffered by the veteran; the letters do not reflect 
statements regarding specific symptoms witnessed by friends 
and family.

Thoracic and Lumbar Spine

In the current case, the veteran contends that her 1987 fall 
while on active duty for training has resulted in residuals 
to the lumbar and thoracic spines.  The Board cannot agree 
with her contention.

The underlying in-service incident must have resulted in a 
disability to warrant service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); 38 C.F.R. § 3.303(a) 
(2001).  A February 2000 VA X-ray report reflects that the 
veteran's lumbar and thoracic spines were normal, with normal 
bony alignment and maintained vertebral heights and interdisc 
spaces.  In fact, as previously indicated, the veteran's 
service medical records also indicated that after her 1987 
fall her lumbar and thoracic spines were evaluated as normal.  
As such, the Board finds that the veteran does not have 
disabilities of the lumbar and thoracic spines resulting from 
the 1987 fall revealed in her service medical records.  See 
38 C.F.R. § 3.303(a).

Accordingly, the Board concludes that the preponderance of 
the evidence weighs against her service connection claim for 
residuals of an injury to the lumbar and thoracic spines.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Therefore, service connection is not 
warranted.  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against this portion of her 
claim, that doctrine is not for application.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2001).


Cervical Spine and Headaches

A January 2000 MRI report contains an impression of minimal 
degenerative changes at the C5-6 level, without significant 
neural foraminal or spinal canal narrowing at any level of 
the cervical spine.  A February 2000 Spine Exam report 
reflects that the VA examiner concluded in the diagnosis 
portion of the examination report that the veteran's soft 
tissue injury was related to a fall while on active duty.  
This examination report, combined with the June 1987 
consultation report that reflected that the examiner stated 
that the veteran's degenerative cervical disc disease was 
aggravated by her fall, brings the evidence of record to at 
least a level of equipoise.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  As such, the Board finds that service 
connection is warranted for residuals of an injury to the 
cervical spine.  See 38 C.F.R. §§ 3.102, 3.303, 3.306 (2001).

Additionally, the evidence of record clearly indicates that 
the veteran seeks treatment for frequent headaches, which VA 
treatment records indicate are largely treated with over-the-
counter medications and but with some prescribed medications.  
The VA treatment records, including neurology notes, reflect 
that the veteran has indicated that she has had chronic 
cervical pain and subsequent headaches since 1987.  But any 
correlation between the cervical spine and her headaches 
appear in the history portions of the VA treatment records.  
Evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As 
such, the patient histories reflected above are not competent 
medical evidence as the medical examiner did not add comment 
to the veteran's contentions or further diagnosis the 
veteran's headaches as due to her 1987 fall or to the 
residuals of the injury to her cervical spine.

The March 2000 VA Neurological Disorders Exam report does 
reflect that after being presented with the veteran's history 
of headaches and the 1987 fall while on active duty, the VA 
examiner recorded an impression of post-traumatic headache.  
As such, with resolution of any reasonable doubt in the 
veteran's favor, the Board finds that service connection is 
warranted for residuals of an injury to the cervical spine, 
to include headaches.  See 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2001).


ORDER

Service connection for residuals of an injury to thoracic and 
lumbar spines is denied.

Service connection for residuals of an injury to the cervical 
spine, or degenerative disc disease and to include headaches, 
is granted.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

